Caporale, J.
Plaintiff-appellant, Robert L. Anderson, seeks to recover damages from his former corporate employer, defendantappellee Association Services, Inc., and from defendantsappellees Bob Patterson and Alan Croson, cotrustees of a fund the corporation established for the postdissolution adjustment of claims against it. More specifically, Anderson seeks to recover for accrued but unused vacation and sick leave, for services rendered at the request of the corporation and cotrustees in winding up the corporation’s affairs, for severance pay promised when the corporation terminated his employment, and for the termination of his contract of employment. The corporation filed a motion for summary judgment seeking dismissal of Anderson’s suit, Anderson filed *627a motion for summary judgment against all defendants, and the cotrustees each filed a general demurrer. The district court denied Anderson’s motion, granted the corporation’s motion, and dismissed Anderson’s petition as to all defendants without ruling on the demurrers filed by the cotrustees.
Anderson served the corporation as president and, as was true of the plaintiff in Licht v. Association Servs., Inc., ante p. 616, 463 N.W.2d 566 (1990), had worked on the corporation’s dissolution before it filed with the Secretary of State the statement of its intent to dissolve, and continued to work on the dissolution through early March 1986. Anderson’s assignments of error and the other operative facts are also as set forth in Licht. As a consequence, this appeal is resolved by the same rules of law as were applied in Licht.
Accordingly, we affirm the district court’s grant of the corporation’s motion for summary judgment, reverse its dismissal of the suit against the cotrustees, and remand for further proceedings consistent with our opinion in Licht.
Affirmed in part, and in part reversed and REMANDED FOR FURTHER PROCEEDINGS.